Case 2:20-cv-02088-PKH Document 46          Filed 08/31/20 Page 1 of 1 PageID #: 213




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION

GLICENIA C. LOGAN                                                           PLAINTIFF

v.                               No. 2:20-CV-02088

THE BANK OF NEW YORK MELLON
CORP, et al.                                                            DEFENDANTS

                                     JUDGMENT

      Pursuant to the order entered in this case on this date, IT IS ORDERED AND ADJUDGED

that Glicenia Logan’s complaint is DISMISSED WITH PREJUDICE.

      IT IS SO ADJUDGED this 31st day of August, 2020.


                                                      /s/P. K. Holmes, ΙΙΙ
                                                      P.K. HOLMES, III
                                                      U.S. DISTRICT JUDGE
